                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:17-CR-00272-2FL

UNITED STATES OF AMERICA                       :
                                               :
             v.                                :
                                               :
SAMUEL HOLDER, JR.                             :

                             FINAL ORDER OF FORFEITURE

      WHEREAS, on August 21, 2018, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant’s

plea of guilty to an offense in violation of 21 U.S.C. § 846, and further evidence of

record and as presented by the Government, the following property was forfeited to

the United States, to wit:

          a) Dark red color 1964 Ford Thunderbird, bearing License Plate PFX5993;

             and

          b) $450,000, which represents proceeds the defendant obtained directly or

             indirectly as a result of the said offense in Count One and for which the

             United States may forfeit substitute assets;

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between September 20,

2018 and October 19, 2018, as required by Rule G(4)(a)(iv)(C) of the Supplemental

Rules for Admiralty of Maritime Claims and Asset Forfeiture Actions, and said

published notice advised all third parties of their right to petition the court within




                                           1
sixty (60) days from the first day of the publication date for a hearing to adjudicate

the validity of their alleged legal interest in the forfeited property;

      AND WHEREAS, the potential petitioner as to the subject vehicle in this

criminal forfeiture action is Dominik Deshawn Forbes.

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

Dominik Deshawn Forbes, via Federal Express on October 11, 2018;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject vehicle on September 19, 2018 while in the custody of the U.S.

Marshall’s Service;

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

August 21, 2018 Preliminary Order of Forfeiture;

      AND WHEREAS, the Court finds that the defendant has a forfeitable

interest in the property, and that no amendment to the Preliminary Order of

Forfeiture is necessary to account for any third-party rights.

             It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject property listed in the August 21, 2018 Preliminary

Order of Forfeiture is hereby forfeited to the United States. The United States

Department of Justice or the United State’s Marshal’s Service is directed to dispose

of the property according to law.

      2.     That any and all forfeited funds shall be deposited by the United

States Department of Justice or the United States Department of Treasury as soon



                                            2
as located or recovered into the Department of Justice’s Assets Forfeiture Fund or

the Department of Treasury’s Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

      The Clerk is hereby directed to send copies of this Order to all counsel of

record.

      SO ORDERED this 3rd day of January, 2019.


                                       ___________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                          3
